Citation Nr: 1828755	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for a respiratory disorder (claimed as shortness of breath).

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for diarrhea and abnormal weight loss.

5.  Whether new and material evidence has been received in order to reopen a claim for service connection for headaches.

6.  Whether new and material evidence has been received in order to reopen a claim for service connection for muscle and joint pain.

7.  Whether new and material evidence has been received in order to reopen a claim for service connection for a liver disorder, to include hepatitis B.

8.  Whether new and material evidence has been received in order to reopen a claim for service connection for a right shoulder disorder.

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to service connection for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  The RO notified the Veteran that a hearing had been scheduled for July 2017 in a May 2017 letter addressed to the Veteran's last known address.  However, internal notes indicate that the Veteran cancelled this hearing request, and her representative has since confirmed this cancellation.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to an increased evaluation for PTSD and lumbosacral strain and entitlement to service connection for a respiratory disorder, diarrhea and abnormal weight loss, headaches, a liver disorder, a skin disorder and chronic fatigue and whether new and material evidence has been submitted in order to reopen claims for a right shoulder disorder and a muscle and joint disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a respiratory disorder and headaches were previously considered and denied by the Board in a May 2002 decision.  

2.  The evidence received since the May 2002 Board decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a respiratory disorder and headaches.

3.  The Veteran's claim for service connection for a liver disorder was previously considered and denied by the Board in a June 2000 decision.  

4.  The e evidence received since the June 2000 Board decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a liver disorder.

5.  The Veteran's claim for service connection for diarrhea and abnormal weight loss was previously considered and denied by the RO in an April 1998 rating decision.  The Veteran filed a timely appeal, however, she later withdrew that appeal. 
6.  Thee evidence received since the April 1998 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diarrhea and abnormal weight loss.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision that denied service connection for a respiratory disorder and headaches is final.  38 U.S.C. §§ 7103, 7104, 7111, 7252, 7266 (West 2012); 38 C.F.R. §§ 20.100, 20.1104 (2017).

2.  The evidence received subsequent to the May 2002 Board decision is new and material with regard to the claims for service connection for a respiratory disorder and headaches, and the claims are reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017). 

3.  The June 2000 Board decision that denied service connection for a liver disorder is final.  38 U.S.C. §§ 7103, 7104, 7111, 7252, 7266 (West 2012); 38 C.F.R. §§ 20.100, 20.1104 (2017).

4.  The evidence received subsequent to the June 2000 Board decision is new and material with regard to the claim for service connection for a liver disorder, and the claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017). 

5.  The April 1998 rating decision that denied service connection for diarrhea and abnormal weight loss is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).
 
6.  The evidence received subsequent to the April 1998 rating decision is new and material, and the claim for service connection for diarrhea and abnormal weight loss is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claims for service connection for a respiratory disorder, headaches, a liver disorder, and diarrhea and abnormal weight loss, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


I.  Respiratory Disorder 

The Board previously considered and denied the Veteran's claim for service connection for a respiratory disorder in a May 2002 decision.  In particular, the Board found that the evidence did not demonstrate that the Veteran had a current disability.  The Veteran did not file an appeal to the U.S. Court of Appeals for Veterans Claims, nor did she submit a motion for reconsideration, vacatur, or revision based on clear and unmistakable error.  As such, the May 2002 Board decision became final.

The Veteran later submitted a claim for service connection for a respiratory disorder in August 2010.  The RO reopened, but denied the claim, in an April 2012 rating decision.  The evidence obtained since the May 2002 Board decision includes a diagnosis of asthma.  Such evidence was not considered at the time of the May 2002 decision and relates to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a respiratory disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Diarrhea and Abnormal Weight Loss

The RO previously considered and denied the Veteran's claim for service connection for diarrhea and abnormal weight loss in an April 1998 rating decision.  In that decision, the RO found that the Veteran's service treatment records were negative for any treatment for such symptoms and instead showed stable weight.  The Veteran filed a timely appeal, however, in a December 1999 signed statement, the Veteran withdrew her appeal.  The Board recognized the withdrawal in its June 2000 decision.  As such, the April 1998 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran later submitted a claim for service connection for diarrhea and abnormal weight loss in August 2010.  The RO reopened the claim, but denied it on its merits.  The evidence obtained since the April 1998 rating decision includes the Veteran's statement that her diarrhea and abnormal weight loss symptoms may be the result of her mental health disorder.  Such evidence was not considered at the time of the April 1998 rating decision and relates to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for diarrhea and abnormal weight loss.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


III.  Headache Disorder

The Board previously considered and denied the Veteran's claim for service connection for headaches in a May 2002 decision.  In particular, the Board noted that there was no record of headaches related to her active duty service and found that a neurological examination performed in 1998 found that the Veteran's type of headache was not attributable to Persian Gulf War illness.  The Veteran did not file an appeal to the U.S. Court of Appeals for Veterans Claims, nor did she submit a motion for reconsideration, vacatur, or revision based on clear and unmistakable error.  As such, the May 2002 Board decision became final.

The Veteran later submitted a claim for service connection for headaches in August 2010.  The RO reopened, but denied the claim, in an April 2012 rating decision.  The evidence obtained since the May 2002 Board decision includes a March 2012 VA examination report wherein the examiner noted that stress and strain can aggravate any pain, including headaches.  Such evidence was not considered at the time of the May 2002 decision and relates to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for headaches.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


IV.  Liver Disorder

The Board previously considered and denied the Veteran's claim for service connection for a liver disorder in a June 2000 decision.  In particular, the Board found that there was no current diagnosis of hepatitis B.  The Veteran did not file an appeal to the U.S. Court of Appeals for Veterans Claims, nor did she submit a motion for reconsideration, vacatur, or revision based on clear and unmistakable error.  As such, the June 2000 Board decision became final.

The Veteran later submitted a claim for service connection for a liver disorder in August 2010.  The RO reopened, but denied the claim, in an April 2012 rating decision.  The evidence obtained since the June 2000 Board decision includes the Veteran's statement that she experienced an illness involving her liver, but that she was unable to be diagnosed.   She wanted her disorder to be considered for disability benefits related to Gulf War Illness.  Such evidence was not considered at the time of the June 2000 decision and relates to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a liver disorder, to include hepatitis B. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for a respiratory disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for headaches is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for diarrhea and abnormal weight loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a liver disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran was most recently afforded a VA examination in March 2017 in connection with her claim for an increased evaluation for PTSD.  However, in a January 2018 statement, the Veteran indicated that her PTSD had worsened since the examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of her service-connected PTSD.

The Board also finds that a remand is necessary, with regard to the claim for an increased evaluation for a lumbosacral strain, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Because the March 2017 VA examination report does not include such findings, the Board finds that the Veteran should be afforded another VA examination in accordance with Correia.

Additionally, the Board notes that, during her March 2012 VA examinations, it appears that the Veteran reported that she was no longer pursuing claims for a right shoulder disorder or diarrhea and abnormal weight loss.  As such, a medical opinion was not obtained.  However, the Veteran did not submit a withdrawal for such claims in writing, and her representative later clarified that she did not intend to withdraw those claims.  As VA examinations were requested and initiated, but not completed in March 2012, the Veteran should be afforded VA examinations for these claims so that a medical opinion may be obtained.

With regard to the muscle and joint disorder claim, the Veteran was afforded a VA examination in connection with her claim for Gulf War syndrome in March 2012.  However, a medical opinion with regard to direct service connection was not provided for her muscle and joint disorder claim.  Additionally, while the March 2012 VA examiner found no musculoskeletal complaints or issues during the Gulf War examination, an elbow disorder was later noted, and an opinion was provided.  Thus, an additional VA examination and medical opinion are needed to determine the nature and etiology of any muscle and joint pain that may be present.

Moreover, the Veteran was afforded a VA examination for a skin disorder in March 2012.  After an evaluation, the examiner found no evidence of a skin disorder.  However, the Veteran has been treated and diagnosed with skin disorders, to include in-service papules, rash, dermatitis, nevus, and lesions and post-service treatment for dermatosis, papules, acne, nevus, and lesions.  As such, another VA examination and medical opinion are needed to consider such diagnoses.  

In regard to the Veteran's respiratory claim, the Board finds that an addendum VA medical opinion should be obtained.  The Board notes that the March 2012 VA examiner noted a history of asthma and mild airflow obstruction per PFT testing.  However, the Veteran's respiratory system was normal at the March 2012 examination.  The examiner then opined that the previous mild airflow obstruction was not related to anxiety or high altitude, as it would be impossible to determine the time of onset with certainty because there was no documentation of asthmatic symptoms, diagnosis, or treatment in the Veteran's chart.  The Board finds this opinion inadequate in that it did not provide an opinion as to the aggravation of secondary service connection.  Additionally, to the extent the examiner's negative nexus opinion is based upon the lack of diagnosis or treatment in the Veteran's service treatment records, the Board notes that it would have been helpful if the examiner had provided further rationale, such as how these disorders typically present or develop.  

The Board further finds that a VA examination is required with regard to the Veteran's chronic fatigue claim.  First, the Board notes that fatigue was discussed in various ways during the March 2012 VA examination.  Fatigue was noted to be related to her mental health disorders and/or a symptom of the same.  The Veteran was also diagnosed with insomnia during the March 2012 examination.  However, an opinion as to any possible diagnosis of a fatigue disorder was not adequately provided.  As such, an additional VA examination should be obtained in order to determine whether or not the Veteran has a diagnosed disorder or if the fatigue is a symptom of another disorder(s).  If a separate diagnosis is made, an etiology opinion should be obtained.

A VA medical opinion is also required for the Veteran's headache claim.  She was provided a VA examination in March 2012 during which she was diagnosed with sinus or nasal headaches and other headache syndrome.  The examiner opined that her most recent headaches were nasal or sinus headaches and noted that previous headaches had an unclear etiology.  The examiner also noted that stress and strain can aggravate any pain including headaches.  However, an adequate etiology opinion was not provided.  As such, a VA medical opinion should be obtained. 

With regard to the Veteran's liver disorder or hepatitis B claim, the Board finds that another VA examination is also required.  The Veteran was afforded a VA examination in March 2012 at which time the examiner noted that her records indicated a hepatitis B diagnosis in December 1992.  The examiner reported that there was no indication from the record or from the Veteran's statements that there was a subsequent complication from the initial diagnosis.  However, the examiner then noted that it was unclear whether any liver function tests had been performed in the past several years.  The examiner also indicated that she did not have adequate information to determine whether the Veteran had chronic residuals of the original hepatitis B diagnosis, although she stated that the Veteran was currently asymptomatic and that the hepatic examination was normal.  Such statements appear to be contradictory.  As such, another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD and dysthymic disorder, lumbosacral strain, a respiratory disorder, diarrhea, abnormal weight loss, headaches, muscle and joints pain, a liver disorder, a right shoulder disorder, a skin disorder, and fatigue.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the current severity and manifestations of her service-connected PTSD and dysthymic disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of her service-connected lumbosacral strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should also indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

In addition, the examiner should identify any and all associated neurologic abnormalities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any diarrhea and abnormal weight loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any disorder associated with diarrhea and weight loss.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  

The examiner should also opine as to whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected PTSD and dysthymic disorder.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any muscle or joint pain and right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any right shoulder disorder or diagnoses associated with muscle and joint pain

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a right shoulder disorder that is caused by or aggravated by her service-connected back disorder. See April 1989 service treatment record.  

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present and/or that was diagnosed or treated during the course of the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders.  If any previously diagnosed disorder is not found on examination, the examiner should address whether it was misdiagnosed or has resolved.

For each diagnosis identified since the Veteran filed her claim or within close proximity thereto (even if later resolved), the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to her military service, to include any symptomatology therein.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any fatigue that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any diagnosis associated with fatigue.  He or she should specifically address whether any fatigue is a symptom of the Veteran's service-connected PTSD and dysthymic disorder or whether it is a separate disorder.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to her military service.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a disorder that is either caused by or aggravated by her service-connected PTSD and dysthymic disorder.

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After the above development has been completed, the Veteran should be afforded a VA medical opinion to determine the nature and etiology of any headaches that may be present.  An actual examination is only needed if deemed necessary by the examiner. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has headaches that are causally or etiologically related to her military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has headaches that are either caused by or aggravated by her service-connected disabilities, to include PTSD and dysthymic disorder.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After the above development has been completed, the Veteran should be afforded a Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current respiratory disorder, or one that was present at any time during the appeal period, that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a respiratory disorder that is either caused by or aggravated by her service- PTSD and dysthymic disorder.   

In providing this opinion, the examiner should discuss medically known or theoretical causes of any respiratory disorders present or diagnosed during the appeal period and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

10.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any liver disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current liver disorder, to include hepatitis B, that is causally or etiologically related to her military service, to include symptomatology therein.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

11.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


